Citation Nr: 1502916	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease, status post partial knee replacement (a right knee disability). 

2.  Entitlement to service connection for a right hip muscle strain as secondary to a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied service connection for a right knee disability and for a right hip muscle strain.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current right knee disability characterized by degenerative joint disease.  

2.  The Veteran's right knee disability did not have its onset during active service.  Symptoms of a right knee disability were not chronic during service, did not manifest to a compensable degree within one year of service, and were not continuous since service separation.  

3.  The Veteran's right knee disability is not etiologically related to active service. 

4.  As service connection for a right knee disability has not been established, there is no legal basis for an award of service connection for a right hip muscle strain on a secondary basis.  	


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The claim for service connection for a right hip muscle strain as secondary to a right knee disability is without legal merit.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in June 2012, prior to the initial adjudication of the claims in September 2012.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2012 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service private treatment records, VA examination reports from August and December 2012, and the Veteran's statements.  

During the July 2014 Board hearing, the Veteran requested that the record be held open for 30 days so he could obtain and submit additional private treatment records in support of the appeal.  Neither the Veteran not the Veteran's representative submitted any additional medical evidence, nor did they complete a VA Form 21-4142, Authorization and Consent to Release Information, so VA could obtain any additional private treatment records.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide this matter based on the evidence of record as it is currently developed.

As indicated above, the Veteran was afforded VA medical examinations in August and December 2012 in connection with his claims of service connection for a right knee disability and a right hip muscle strain.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August and December 2012 VA examinations are adequate with regard to the claims of service connection.  The opinions expressed within the August and December 2012 VA examination reports considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, degenerative joint disease, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease (arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Right Knee Disability Analysis

The Veteran contends that the current right knee disability originated in service.  Specifically, the Veteran contends that he experienced an injury to his right leg in service that altered his gait pattern, which led to the development of degenerative joint disease in the right knee, requiring partial knee replacement.  See Hearing Transcript pp. 3-4

The Board first finds that the Veteran has a current right knee disability.  Private radiographic imaging reports from June 2006 indicate the presence of osteoarthritis in the right knee.  The August 2012 VA examination report indicates the Veteran underwent partial knee replacement in November 2007, and presented with residual symptoms of pain and decreased weight bearing tolerance. 

The Board next finds that that the Veteran sustained injuries to the right leg in service.  Service treatment records indicate that, in December 1966, the Veteran experienced pain and swelling in the right knee and lower leg, which was diagnosed as thrombophlebitis, inflammation of a vein caused by a blood clot.  See Dorland's Illustrated Medical Dictionary p. 1923 (32nd ed. 2012).  Service treatment records indicate that the Veteran was admitted to the hospital for in-patient treatment, which included a period of bed rest then use of crutches for non-weight-bearing mobility.  Service treatment records from July 1967 indicate the Veteran's complaints of pain in the right leg, which was diagnosed as a muscle spasm.  

After a review of all the evidence of record, both lay and medical, the Board finds, however, that the weight of the competent evidence demonstrates that the Veteran's current knee disability was not incurred in, or is otherwise related to, active service.  In this regard, the Veteran's July 1967 service separation examination report noted a normal lower extremity examination.  While the December 1966 blood clot was noted on the July 1967 Report of Medical History that accompanied the service separation examination report, the service physician indicated that the condition was not significant and non-disabling.  

In addition, the Board finds that the Veteran did not experience chronic knee symptoms in service or continuous knee symptoms since service separation.  The Veteran was afforded a VA examination in August 2012 in connection with the claim for service connection.  In the August 2012 VA examination report, the VA examiner noted the Veteran's history and course of right knee symptomatology, as well as current complaints and functional limitations.  The VA examiner also reviewed the Veteran's service treatment records.  The VA examiner opined that the Veteran's current right knee disability is less likely than not incurred in service or caused by an in-service injury, illness, or event.  As rationale, the VA examiner indicated that neither the thrombophlebitis nor the muscle spasm would have caused the Veteran to require a partial knee replacement decades later.  

The Veteran was afforded another VA examination in December 2012 in connection with a separate claim for disability compensation.  As the December 2012 VA examination was neurovascular in nature, and not orthopedic, the examination report provides little information on the etiology of the Veteran's right knee disability; however, the VA examiner discussed the two in-service injuries in further detail.  Following review of the service treatment records, interview with the Veteran, and physical examination, the December 2012 VA examiner opined that the right leg thrombophlebitis did not result in a muscle injury and the muscle spasm experienced in-service would be a temporary condition.  The VA examiner further indicated that there was no evidence of recurrent or persistent phlebitis as reported by the Veteran.  

Additionally, private treatment records submitted by the Veteran do not demonstrate that the current right knee disability was incurred in service, otherwise related to service, or chronic in nature since service separation.  An August 2001 private treatment record indicates the Veteran reported injuring his right knee one week prior, and presented with no joint swelling, full range of motion, and without exacerbation of pain during provocative maneuvers.  A November 2002 private treatment record indicates the Veteran reported injuring his knee two days prior, and presented with mild swelling and point tenderness, but with full range of motion and no instability.  

The November 2002 private treatment record also indicates that the Veteran reported a significant injury to his right knee occurring six years prior, which the Veteran reported required approximately six months to recuperate.  The reported 1996 injury is the earliest post-service reference of right knee complaints contained in the record, almost thirty years following service separation.  Further, the first objective medical evidence of degenerative joint disease of the right knee was in June 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's right knee symptoms did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.

The Board has considered the Veteran's statements in which he asserts the December 1966 blood clot contributed to the need for a knee replacement 40 years later.  Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of degenerative joint disease falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Degenerative joint disease requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  Absent competent, credible, and probative evidence of a nexus between the current right knee disability and the Veteran's service, the Board finds that the Veteran's right knee disability is not related to service.  

For the reasons discussed above, the Board finds that the weight of the competent evidence demonstrates the Veteran's right knee disability was not incurred in service or is otherwise related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Right Hip Muscle Strain Analysis

The Veteran contends that service connection is warranted for a right hip muscle strain on a secondary theory of entitlement as it was incurred as the result of his right knee disability.  See Hearing Transcript pp. 3, 7.  The Veteran does not contend that the right hip muscle strain is directly related to service.  

Likewise, the evidence of record does not suggest that the right hip muscle strain is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment for a right hip condition.  Private treatment records submitted by the Veteran are also silent for a right hip condition.  The August 2012 VA examination report provides the first objective evidence of complaints or a diagnosis of a right hip muscle strain, and indicates that the Veteran reported his complaints of right hip pain were attributable to the right knee disability.  Accordingly, the Board will only address the theory of secondary service connection when deciding this issue, as this is the only theory reasonably raised by the evidence of record.

However, as adjudicated above, the Board is denying service connection for a right knee disability; therefore, there is no legal basis for granting service connection for a right hip muscle strain on a secondary theory of entitlement.  Where service connection for the primary disability has been denied, a veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary service connection.  Thus, the matter of service connection for a right hip muscle strain as secondary to a right knee disability is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a right hip muscle strain as secondary to a right knee disability, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied. 

Service connection for a right hip muscle strain as secondary to a right knee disability is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


